There can be no question, I think, under our holdings cited by Mr. Justice WIEST, but that the deed from Redhead to defendants granted them, by implication, a right of way by necessity across the land he retained. Counsel for plaintiff, however, insist: *Page 290 
"It is the right of the owner of the land burdened with such easement to choose the location thereof."
And further:
"And the convenience of and expense to the grantee does not in any way control."
The authorities cited by them lend strong support to this claim. Their application, however, is dependent upon the further contention that "in this case a location of the easement was never made."
The defendants obtained their deed in 1919. Ellsworth Jordan testified:
"Later Mr. Redhead and I agreed on the present location of the bridge. * * * We decided on this particular location, because it would be more accessible and with less expense to get on my island."
Redhead testified:
"He selected the place himself for it, but he expected as a matter of course that he could have his ridge. He did not actually ask permission. I joked him one day about it, and he saw wherein he was in error. We then made up then and there that he should have free passage through there with the privilege of landing the bridge on the main land; that is how it came about."
It also appears that Redhead assisted Jordan in constructing the bridge. It led to a trail across Redhead's land which he had used for many years in gaining access to his buildings from the highway several miles distant. Were Redhead now seeking to enjoin the construction of the new bridge, it is clear that he would have no standing in a court of equity.
Is the plaintiff chargeable with notice of the rights of defendants in this respect? He had personal knowledge that defendants were occupying the island and had made improvements thereon. He admits that he knew Jordan had built a bridge in 1919, and saw it "before it was washed out." The possession *Page 291 
of the island by Jordan, to which access could be had only by a bridge, and the building of the bridge at the location where it is now sought to construct the new one, were facts which in my opinion imposed on plaintiff at the time of his purchase the duty to make inquiry of Jordan as to his rights. He was not justified in relying on what Redhead told him. He evidently realized that what Jordan had done was an indication that he had rights. He sought to satisfy himself about it by asking Redhead and consulting the county records. I concur in the conclusion reached by Mr. Justice WIEST that as to defendants" rights he cannot be said to be an innocent purchaser without notice.